Citation Nr: 1705931	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  10-36 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to disability ratings for the residuals of a fracture of the right tibia and fibula in excess of 10 percent from September 3, 2008 to April 15, 2013, 20 percent from April 16, 2013 to August 13, 2014, and 30 percent from August 14, 2014 to December 1, 2015, and 20 percent on and after December 2, 2015.

2.  Entitlement to an initial compensable rating for scars of the left patella and right leg from September 3, 2008 to April 15, 2013 and disability ratings in excess of 20 percent from April 16, 2013 to August 13, 2014, and 40 percent on and after August 14, 2014.


REPRESENTATION

The Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from October 1980 to August 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, but was certified to the Board by the RO in St. Paul, Minnesota.  In the March 2009 rating decision, the St. Petersburg RO denied the Veteran's request for a compensable rating for the residuals of a fracture of the right tibia and fibula and granted service connection for surgical scars of the left patella with a noncompensable rating, effective September 3, 2008.  

In a November 2013 rating decision, the St. Paul RO granted a disability rating of 10 percent for the residuals of a fracture of the right tibia and fibula, effective September 3, 2008, and a 20 percent rating, effective April 16, 2013.  In that decision, the St. Paul RO also recharacterized the Veteran's service-connected scars as scars of the left patella and right leg and granted a disability rating of 20 percent, effective April 16, 2013.  In an April 2016 rating decision that does not specify which RO issued it, the Veteran's disability rating for the residuals of a fracture of the right tibia and fibula was increased to 30 percent, effective August 14, 2014 to December 1, 2015, the rating was returned to 20 percent, effective December 2, 2014, and the rating for scars of the left patella and right leg was increased to 40 percent, effective August 14, 2014.  As these ratings do  not provide the maximum benefits available for the full period on appeal, the issues remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a disability rating for the residuals of a fracture of the right tibia and fibula in excess of 20 percent on and after December 2, 2015 is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From September 3, 2008 to April 15, 2013, the Veteran's residuals of a fracture of the right tibia and fibula were manifested by malunion with moderate knee or ankle disability, but not ankylosis, recurrent subluxation or lateral instability, a disorder involving semilunar cartilage, flexion limited to 15 degrees, or extension limited to 20 degrees.  

2.  From April 16, 2013 to August 13, 2014, the Veteran's residuals of a fracture of the right tibia and fibula were not manifested by ankylosis, a disorder involving semilunar cartilage, flexion limited to 15 degrees, extension limited to 20 degrees, or malunion with marked ankle disability, and the Veteran was in receipt of a separate compensable rating for right knee instability.

3.  From August 14, 2014 to December 1, 2015, the Veteran's residuals of a fracture of the right tibia and fibula were not manifested by ankylosis, extension limited to 30 degrees, or nonunion with loose motion requiring a brace.  

4.  From September 3, 2008 to April 15, 2013, the Veteran had a single unstable scar.

5.  From April 16, 2013, to August 13, 2014, the Veteran had three painful scars, one of which was unstable.  

6.  On and after August 14, 2014, the Veteran has five painful scars, one of which is unstable.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, from September 3, 2008 to April 15, 2013, the criteria for a rating of 20 percent, but no higher, for the residuals of a fracture of the right tibia and fibula have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2016).  

2.  From April 16, 2013 to August 13, 2014, the criteria for a rating in excess of 20 percent for the residuals of a fracture of the right tibia and fibula have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262.  

3.  From August 14, 2014 to December 1, 2015, the criteria for a rating in excess of 30 percent for the residuals of a fracture of the right tibia and fibula have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2016).  

4.  With resolution of reasonable doubt in the Veteran's favor, from September 3, 2008 to April 15, 2013, the criteria for a rating of 20 percent, but no higher, for the Veteran's scars of the left patella and right leg have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.21, 4.118, Diagnostic Code 7804 (2016).

5.  With resolution of reasonable doubt in the Veteran's favor, from April 16, 2013 to August 13, 2014, the criteria for a rating of 30 percent, but no higher, for the Veteran's scars of the left patella and right leg have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.21, 4.118, Diagnostic Code 7804.

6.  On and after August 14, 2014, the criteria for a rating in excess of 40 percent for the Veteran's scars of the left patella and right leg have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.21, 4.118, Diagnostic Code 7804.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

VA's duty to notify was satisfied by September 2008 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, VA treatment records, private treatment records, written statements of the Veteran and others, and VA examination reports.

In sum, the VCAA provisions have been considered and complied with as to these issues.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

Relevant Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability or manifestation under different diagnoses constitutes pyramiding and must be avoided.  38 C.F.R. § 4.14 (2016).  To determine what constitutes the same disability or manifestation for purposes of pyramiding, the Board looks to the symptomatology of the conditions; if the symptomatology of one condition is duplicative of or overlapping with the other condition, awarding separate ratings would constitute pyramiding.  If, however, the symptomatology is distinct and separate, separate evaluations are allowed.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.  

Right Tibia and Fibula

The Veteran contends that his residuals of a fracture of the right tibia and fibula warrant ratings in excess of 10 percent from September 3, 2008 to April 15, 2013, 20 percent from April 16, 2013 to August 13, 2014, and 30 percent from August 14, 2014 to December 1, 2015.  

The Veteran's residuals are currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5261, for limitation of extension of a leg, and were originally rated under 38 C.F.R. § 4.71a, Diagnostic Code 5262, for impairment of the tibia and fibula.  

Diagnostic Codes 5261 and 5262 pertain to functional limitation of the knee.  In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. § 4.45.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.   

Additionally, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id.; 38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.

For VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of extension of the leg is evaluated as follows: extension limited to 45 degrees (50 percent); extension limited to 30 degrees (40 percent); extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (noncompensable).  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of the tibia and fibula is evaluated as follows: nonunion with loose motion, requiring a brace (40 percent); malunion with marked knee or ankle disability (30 percent); malunion with moderate knee or ankle disability (20 percent); and malunion with slight knee or ankle disability (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5262.

There are additional diagnostic codes that apply to knee disorders.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016) pertains to degenerative arthritis.  Under that code, ratings are to be based on limitation of motion and, if noncompensable by that method, a rating of 10 percent is warranted for each major joint or group of minor joints affected.  Id.  For rating purposes, a knee is considered a major joint.  38 C.F.R. § 4.45(f) (2016).  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2016) pertains to ankylosis of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259 pertain to meniscal conditions.  Limitation of flexion of the leg is evaluated as follows: flexion limited to 15 degrees (30 percent); flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (noncompensable).  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).  Recurrent subluxation or lateral instability of the knee is evaluated as follows: severe (30 percent); moderate (20 percent); and slight (10 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).  

The Veteran is also currently assigned separate compensable ratings of 20 percent for right knee instability, effective April 17, 2013, and 20 percent for right ankle degenerative arthritis, effective December 16, 2014.  

In a September 2008 statement, the Veteran reported frequent swelling in his right leg after being on his feet all day and daily pain.  

The Veteran was afforded a VA examination in October 2008.  The Veteran reported burning, aching, and constant pain in his right leg.  He also reported nightly flare ups with pain lasting to morning, made worse with standing, walking, and lifting.  He did not require any assistive aids.  On examination, right knee range of motion was reported as 0 degrees of extension to 135 degrees of flexion.  After repetitive use, there was no increased loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordination.  There was no tenderness, heat, or swelling.  The examiner found that the Veteran's right ankle appeared to be unaffected by his right leg injury.  An x-ray showed that the Veteran's fracture of the tibia and fibula had healed with a 12 degree valgus deformity.  The examiner characterized the level of disability from the Veteran's right tibia condition as moderate.    

The Veteran has submitted a November 2008 statement by his wife, a registered nurse, who stated that the Veteran's right leg was constantly swollen with frequent pain.  She also reported that the Veteran's right ankle tended to swell if he was on his feet for long periods of time and that, in her opinion, this swelling was due to hardware remaining in the Veteran's right leg after the fracture.  Their statements are competent and credible.  

The Veteran was afforded an additional VA examination on April 16, 2013.  The Veteran reported constant moderate to severe daily knee pain which worsened after prolonged standing, walking, or use of stairs.  He did not report that flare ups further impacted his functioning and denied any incapacitating flare ups in the past year requiring hospitalization.  On examination, range of right knee motion was reported as 0 degrees of extension and 85 degrees of flexion, with pain throughout the range of motion.  After repetitive use, there was no increased loss of motion.  The examiner noted functional loss due to decreased movement, weakened movement, excess fatigability, pain on movement, and swelling.  There was tenderness or pain to palpation on the joint line or soft tissues of the knee.  The Veteran's right knee muscles were of normal strength.  There was no instability, evidence of recurrent patellar subluxation or dislocation, or history of a meniscal condition.  The Veteran did not use an assistive device.  The examiner found that the functional impact of the Veteran's right leg condition was in the form of increased symptoms with duties of a physical nature and some absenteeism.  The examiner opined that abnormal angulation of bones as a result of the Veteran's fracture of the right tibia and fibula caused undue stress on his right knee, leading to arthritis.  

The Veteran was afforded an additional VA examination on August 14, 2014.  The Veteran reported constant moderate to severe daily knee pain which worsened after prolonged standing or walking.  He reported that he had to avoid certain activities due to his symptoms but the examination report does not specify which activities.  He also reported right ankle pain.  He reported that flare ups caused increased pain and increased limitation of motion due to swelling.  On examination, range of right knee motion was reported as 20 degrees of extension, with pain beginning at 20 degrees, and 120 degrees of flexion, with pain beginning at 90 degrees.  After repetitive use, range of right knee motion was reported as 20 degrees of extension and 90 degrees of flexion.  The examiner determined that, during flare ups, there would be an additional loss of 5 degrees of extension and 10 to 15 degrees of flexion.  The examiner noted functional loss due to decreased movement, excess fatigability, pain on movement, swelling, and disturbance of locomotion.  There was tenderness or pain to palpation on the joint line or soft tissues of the knee.  The Veteran's right knee muscles were of normal strength.  There was a moderate amount of lateral instability.  There was no evidence of recurrent patellar subluxation or dislocation or history of a meniscal condition.  X-rays showed an approximately 20 degree angulation deformity of the fibula and extensive exostosis of the tibia at the site of the healed fracture, as well as a bridge of bony exostosis/synostosis fusing the tibia and fibula at that site.  The Veteran did not use an assistive device.  The examiner noted arthritis.  The examiner found no impact on the Veteran's ability to work.  

Based on the evidence described above, the Board finds that, affording the Veteran the benefit of the doubt, his residuals of a right tibia and fibula fracture warrant a rating of 20 percent from September 3, 2008 to August 13, 2014.  The October 2008 VA examiner noted malunion of the tibia and fibula and characterized the resulting level of impairment as moderate, which warrants a 20 percent rating under Diagnostic Code 5262.  During that period, there is no evidence of ankylosis, flexion limited to 15 degrees, extension limited to 20 degrees, or a meniscal condition.  To the extent that the evidence shows lateral instability on and after April 16, 2013, the Veteran is already assigned a separate compensable rating.  Thus, a schedular rating in excess of 20 percent is not warranted during this period.  

The preponderance of the evidence also shows that the Veteran's residuals of a right tibia and fibula fracture do not warrant a rating in excess of 30 percent from August 13, 2014 to December 1, 2015.  The August 2014 VA examiner found that, after taking into account the impact of flare ups, right knee range of motion was limited to no worse than 25 degrees of extension and 75 degrees of flexion.  Extension limited to 25 degrees warrants a 30 percent rating under Diagnostic Code 5261.  During that period, there is no evidence of ankylosis, a meniscal condition, or nonunion of the tibia and fibula with loose motion requiring a brace.  To the extent that the evidence shows lateral instability, the Veteran is already assigned a separate compensable rating.  Thus, a schedular rating in excess of 30 percent is not warranted during this period.  

The Board has considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the residual symptoms of his right tibia and fibula fracture.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board has also considered the November 2008 statement from the Veteran's wife along with her medical expertise.  However, nothing in those statements is incompatible with the ratings already existing or assigned in this decision.  

In addition, the Board considered whether a higher rating is warranted under the regulations relating to additional functional loss due to pain, weakness, fatigability, incoordination, and other factors under DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§  4.40, 4.45.  As described above, the evaluation of the Veteran's right knee range of motion specifically accounted for the impact of these factors.  

Because the Veteran is assigned a compensable rating for his right knee symptoms at every point during the period on appeal, a compensable rating for arthritis under Diagnostic Code 5003 is not warranted.  

Because the Board considered the applicable ratings under every Diagnostic Code pertaining to musculoskeletal disabilities of the knee, the Board finds that there are no other potentially applicable Diagnostic Codes by which a higher rating can be assigned.

Scars

The Veteran contends that his scars of the left patella and right leg warrant a compensable rating from September 3, 2008 to April 15, 2013, and ratings in excess of 20 percent from April 16, 2013 to August 13, 2014 and 40 percent on or after December 2, 2015.   

Deep and nonlinear scars that are not of the head, face, or neck are evaluated as follows: area of 929 square centimeters or greater (40 percent); area of 465 to 929 square centimeters (30 percent); area of 77 to 465 square centimeters (20 percent); and area of 39 to 77 square centimeters (10 percent).  38 C.F.R. §  4.118, Diagnostic Code 7801 (2016).  Diagnostic Code 7801, Note (1) defines a deep scar as "one associated with underlying soft tissue damage."

Superficial and nonlinear scars that are not of the head, face, or neck are evaluated as follows: area of 929 square centimeters or greater (10 percent).  38 C.F.R. §  4.118, Diagnostic Code 7802 (2015).  Diagnostic Code 7802, Note (1) defines a superficial scar as "one not associated with underlying soft tissue damage."

Unstable or painful scars are evaluated as follows: five or more scars that are unstable or painful (30 percent); three or four scars that are unstable or painful (20 percent); and one or two scars that are unstable or painful (10 percent).  38 C.F.R. §  4.118, Diagnostic Code 7804.  Diagnostic Code 7804, Note (2) allows for an extra 10 percent rating if one or more of the scars are both unstable and painful.  Diagnostic Code 7804, Note (1) defines an unstable scar as "one where, for any reason, there is frequent loss of covering of skin over the scar."  

The provisions of 38 C.F.R. §  4.118, Diagnostic Code 7805 apply to other scars, including linear scars, and "other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804."  Diagnostic Code 7805 contains the instruction "Evaluate any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code."

In a September 2008 statement, the Veteran reported lesions on or around the incision scar on his right leg that recurred several times a year and took weeks to heal each time.  

The Veteran was afforded a VA examination in October 2008.  On examination, the examiner noted a 4 centimeter and a 13 centimeter transverse scar on the Veteran's left knee, both of which were well healed and nontender.  The examiner also noted a 16 centimeter anterior operative scar on the right leg and, although he did not discuss whether the scar itself was tender, he noted no tenderness on the right leg as a whole.  

The Veteran has submitted a November 2008 statement by his wife who, as stated above, is a registered nurse.  She reported a lengthy history of treating recurring lesions on and around the Veteran's right leg scar, which sometimes lasted for months and were often open wounds.  

The Veteran was afforded an additional VA examination on April 16, 2013.  The Veteran reported intermittent pain from his scars.  On examination, the examiner noted three painful scars, none of which were unstable.  One superficial non-linear scar was on the right leg and was 18 centimeters by one half centimeter.  Two more superficial non-linear scars were on the left knee: one was 15 centimeters by one half centimeter and the other was five centimeters by one centimeter.  The total affected area from the Veteran's superficial, non-linear scars was 21.5 square centimeters.   

The Veteran was afforded an additional VA examination on August 14, 2014.  The Veteran reported intermittent skin breakdown over one of his left knee scars.  On examination, the examiner noted five painful scars, one of which was unstable.  One superficial non-linear scar was on the right leg and was 19 centimeters by three quarters of a centimeter.  One linear scar was on the left knee and was 6 centimeters long.  Two superficial non-linear scars were on the left knee: one was 17 centimeters by one centimeter and the other was one centimeter by two centimeters.  The unstable scar was deep, non-linear, and on the left knee; it was one and a half centimeters by one centimeter.  The total affected area from the Veteran's superficial, non-linear scars was 29 square centimeters and the total affected area from the Veteran's deep, non-linear scar was one and a half square centimeters.  The examiner found that the Veteran's scars caused no limitation of function.  

The Veteran was afforded an additional VA examination on December 2, 2015 by the examiner who performed the August 2014 examination.  The Veteran reported that the condition of his scars was unchanged since the August 2014 examination.  He reported recurrent skin breakdown with intermittent scabbing and discharge over one of his left knee scars.  The examiner noted an eschar over the unstable scar, demonstrating its instability as noted in the Veteran's report of his history.  The examiner's findings regarding scar size, painfulness, and instability were otherwise identical to those in the August 2014 examination.    

Based on the evidence described above, the Board finds that, affording the Veteran the benefit of the doubt, his scars of the left patella and right leg warrant a rating of 10 percent from September 3, 2008 to April 15, 2013.  Although the location of the unstable scar was reported as being on the right leg instead of the left knee, the Board notes the Veteran's September 2008 statement regarding an unstable scar.  The Veteran is competent to report his own observations with regard to the symptoms of his scars.  See Jandreau at 1376-77.  The Board has also considered the November 2008 statement from the Veteran's wife, which also described an unstable scar, along with her medical expertise.  The Board finds the statements of the Veteran and his wife both competent and credible.  As a result, a 10 percent rating is warranted under Diagnostic Code 7804 based on the presence of an unstable scar.  

The preponderance of the evidence, however, does not show that a rating in excess of 10 percent is warranted during this period.  There is nothing in the record to indicate that the Veteran had more than one unstable scar of that any of the Veteran's scars were painful during this period.  The surface area of the Veteran's scars was far below the threshold for a compensable rating.  

Based on the evidence described above, the Board also finds that, affording the Veteran the benefit of the doubt, his scars of the left patella and right leg warrant a rating of 30 percent from April 16, 2013 to August 13, 2014.  Although the Veteran did not specifically report instability of any scar during this period, to give the Veteran the benefit of the doubt, the Board will assume that the Veteran's right leg scar continued to be unstable.  As a result, a 30 percent rating is warranted under Diagnostic Code 7804 based on the presence of three painful scars, one of which is unstable.  

The preponderance of the evidence, however, does not show that a rating in excess of 30 percent is warranted during this period.  There is nothing in the record to indicate that the Veteran had more than three painful scars during this period.  The surface area of the Veteran's scars was far below the threshold for a compensable rating.  

The preponderance of the evidence also does not show that a rating in excess of 40 percent is warranted on and after December 2, 2015.  The Veteran is assigned the maximum schedular rating for unstable or painful scars under Diagnostic Code 7804 and the surface area of his scars is far below the threshold for a compensable rating.  

As stated above, the Board has considered the Veteran's lay statements.  The Board has also considered the November 2008 statement from the Veteran's wife along with her medical expertise.  Those statements are the basis for the increased ratings assigned in this decision.  

Because the Board considered the applicable ratings under every Diagnostic Code pertaining to scars and there is nothing in the record to indicate that there are any additional disabling effects from those scars to consider under Diagnostic Code 7805, the Board finds that there are no other potentially applicable Diagnostic Codes by which a higher rating can be assigned.

Extraschedular Consideration

As a final matter, the Board has also considered whether the Veterans' residuals of a fracture of the right tibia and fibula and scars of the left patella and right leg represent an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his residuals of a right tibia and fibula fracture or scars render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to a schedular rating of 20 percent, but no more, for the residuals of a fracture of the right tibia and fibula is granted from September 3, 2008 to April 15, 2013, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a schedular rating in excess of 20 percent for the residuals of a fracture of the right tibia and fibula from April 16, 2013 to August 13, 2014 is denied.

Entitlement to a schedular rating in excess of 30 percent for the residuals of a fracture of the right tibia and fibula from August 14, 2014 to December 1, 2015 is denied.

Entitlement to a schedular rating of 20 percent, but no higher, for scars of the left patella and right leg is granted from September 3, 2008 to April 15, 2013, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to a schedular rating of 30 percent, but no higher, for scars of the left patella and right leg is granted from April 16, 2013 to August 13, 2014, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to a schedular rating in excess of 40 percent for scars of the left patella and right leg on and after August 14, 2014 is denied.  


REMAND

The Veteran was most recently afforded a VA knee examination on December 2, 2015.  Although the December 2015 VA examiner described the range of motion of the Veteran's right knee, including specific degrees of additional limitation due to pain, weakness, fatigability, incoordination, and flare ups, it is not clear whether this was active or passive range of motion, in weight-bearing or nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that 38 C.F.R. § 4.59 requires that an adequate VA examination of the joints must, whenever possible, include the results of the range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint).  A remand is necessary to afford the Veteran a VA examination compliant with Correia's requirements.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to have an examination by an appropriate examiner for the purpose of determining the current severity of his residuals of a fracture of the right tibia and fibula.  The electronic claims file must be made available to the examiner for review, and the examination must reflect that such review has been accomplished.  

In accordance with the latest worksheets for rating knee and lower leg disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any residuals of a fracture of the right tibia and fibula.  

Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joints in question must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  

The examiner must discuss the Veteran's lay statements regarding the history, symptoms, and functional impairment caused by any residuals of a fracture of the right tibia and fibula.  

A complete rationale for any opinion expressed must be provided.  If the examiner is unable to provide any requested opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


